Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 10-11, 18-19, 21-25, 28, 30-31, 34-39 and 45-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (KR 20160006943; cited by Applicant) in view of Tyers (US 2017/0205829; cited by Applicant). Young discloses the basic claimed structure and method including a pontoon boat with a plurality of pontoons (Figures 2-3), a deck (Figures 2-3) supported by the pontoons, a plurality of sensors 10, a propulsion system (with thrusters 30) with at least one prime mover (pumps), at least one controller 20. But, Young does not disclose the details of monitoring a location of the pontoon boat and determine a relationship of the pontoon boat to a boundary in the water, the pontoon boat capable of navigating on both a first side of the boundary and second side of the boundary, the second side of the boundary opposite of the first side of boundary. However, Tyers teaches the details of monitoring a location of the boat 1001 and determine a relationship of the pontoon boat to a boundary in the water, the pontoon boat capable of navigating on both a first side of the boundary and second side of the boundary, the second side of the boundary opposite of the first side of boundary (Figures 10A, 10B) including using the propulsion system (Figure 10A) and profiles (paragraph 0042) and locators (for example 40P) and above the water sensing and mapping (Abstract) and memory unit 1222. Moreover, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Young with the details of monitoring a location of the pontoon boat and determine a relationship of the pontoon boat to a boundary in the water, the pontoon boat capable of navigating on both a first side of the boundary and second side of the boundary, the second side of the boundary opposite of the first side of boundary including a propulsion system and profiles, locators, above the water sensing and mapping and memory unit and portable as taught by Tyers for improved safety near water boundaries. The combination combines known features to achieve predictable results. With respect to claim 2, note Tyers, Figure 10A. With respect to claim 3, note Tyers, paragraph 0042 plus or minus buttons provide different profiles. With respect to claim 4, note Tyers, locators 40P, 41P, 42P, etc. With respect to claim 5, note Tyers, paragraph 0047. With respect to claim 8, 10-11, 28, note Figures 2-3 of Young. Note also the device of Tyers is portable via boat movement. Note that the independent claim sets follow from the above reference descriptions.
Claim(s) 6, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (KR 20160006943; cited by Applicant) in view of Tyers (US 2017/0205829; cited by Applicant), as applied to claim 1 above, and further in view of Fryjewicz (WO 2016/166620; cited by Applicant). Young does not disclose a third pontoon. However, Fryjewicz teach a pontoon boat with a third pontoon (Figure 1). Moreover, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Young with a third pontoon as taught by Fryjewicz for improved safety via increased stability and buoyancy. The combination combines known features to achieve predictable results. 
Claim(s) 7, 12-16, 27, 32-33, 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (KR 20160006943; cited by Applicant) in view of Tyers (US 2017/0205829; cited by Applicant), as applied to claim 1 above, and further in view of Hashizume et al (US 2018/0283874). Young does not disclose outboard motors and an audible warning. However, Hashizume et al teaches a boat with outboard motors (Figure 1) and audible warning (claim 1). Moreover, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Young with outboard motors and an audible warning as taught by Hashizume et al for low cost and ease of replacement and maintenance and safety. The combination combines known features to achieve predictable results. Additionally, to form the system with a single outboard motor for low cost would have been an obvious choice of engineering design to a person of ordinary skill in the at before the effective filing date of the claimed invention.
7. 	Claims 9, 17, 20, 29, 40-41, 44 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tyers (US 9778657) shows a control system.
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN AVILA
Primary Examiner
Art Unit 3617



10. 	/STEPHEN P AVILA/             Primary Examiner, Art Unit 3617